Skinner, Ch. J.
concurred in the opinion pronounced, except in one particular. He doubted whether it was not the business and the duty of the party sought to be removed, to contest his liability to become chargeable, if such liability did not exist. But on this point he was desirous of looking into authorities, which his present situation afforded him no opportunity to consult.
Moses Chase and Chs. Marsh, for the appellants.,
D. A. A. Buck and Wm. Upham, for the appellees.
The counsel for Bradford signified their wish to plead anew j whereupon a new trial was granted, and the appellants ordered to file their plea by the first Monday in June next.